DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/2020, 11/11/2020, 12/11/2020, 08/13/2021, 08/19/2021, 10/25/2021, 03/04/2022 and 03/24/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 17 of Culbert et al., (U.S. Patent No. 10,716,880) in view of Toyama (US 2008/0294008). 
Patented claim 17 recites a system for catheter-based aspiration, having an aspiration catheter, extension tube, peristaltic pump, compressible tubular portion, a first sensor, a controller and an injection pump.  Claim 17 fails to recite the instantly recited switch of claim 1.
In related prior art, Toyama teaches a switch configured to control operation of the injection pump (Fig. 1, (31) and [0042] wherein the control circuit (32) is electrically connected to power circuit (33) and electrically connected to the foot switch (31)).
It would have been obvious to one of ordinary skill in the art to modify the system for catheter-based aspiration to have a switch configured to control operation of the injection pump, as taught by Toyama, for the motivation of allowing the operator to simultaneously perform aspiration and irrigation (of gas or liquid) during a procedure (Toyama [0096-0097]), allowing for ease of use for the operator.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Toyama (US 2008/0294008) in view of Jarnagin et al., (US 2013/0115120).
Regarding Claim 1, Toyama teaches a system for catheter-based aspiration, comprising:
an aspiration catheter (Fig. 1, (1)) comprising an elongate shaft (Fig. 1, (4)),
the shaft (4) comprising an aspiration lumen ([0037] wherein an aspiration button (17), when depressed, causes aspiration of fluid through the shaft (4) to a second fluid collection portion, therefore an aspiration lumen exists within the shaft (4)) having a proximal end and an open distal end (Fig. 1 and [0037], wherein said open distal end of the aspiration lumen would be located at the distal end (6) of the shaft (4));
an injection lumen (Fig. 2, (25a)) extending within the aspiration lumen and having a distal end and a proximal end, and an orifice (Fig. 2, (12, 15)) at or near the distal end of the injection lumen (as seen in Fig. 2, wherein (12) is near the distal end of (25a) and (15) are at the distal end of (25a)), the orifice configured to create one or more jets into the aspiration lumen when pressurized fluid is injected through the injection lumen and out the orifice ([0045] wherein a plurality (one or more) jets into the aspiration lumen are created by suction holes (15) at higher pressures than normal, therefore pressurized fluid is injected through the injection lumen and out of the orifice at (12));
an extension tube (Fig. 1, (5)) having a distal end and a proximal end and a lumen extending therebetween, the distal end of the lumen of the extension tube (5) configured to be hydraulically coupled to the aspiration lumen of the aspiration catheter (seen in Fig. 1) at or adjacent the proximal end of the aspiration lumen of the aspiration catheter (1) at or adjacent the proximal end of the aspiration catheter (1);
a first sensor (Fig. 1, (36, 37)) configured to measure a characteristic of flow through at least one of the aspiration lumen or the lumen of the extension tube ([0040-0042] wherein the pump unit and pressure sensors (36, 37) are electrically connected to control circuit (32) controlling pressure and air supply based thereon);
a switch configured to control operation of the injection pump (Fig. 1, (31) and [0042] wherein the control circuit (32) is electrically connected to power circuit (33) and electrically connected to the foot switch (31)); and
a controller (Fig. 1, (32)) configured to receive a first signal from the first sensor (36, 37) and configured to vary the operation of the pump based at least in part on the first signal received from the first sensor related to a change in the characteristic of flow ([0040-0042] wherein the pump unit and pressure sensors (36, 37) are electrically connected to control circuit (32) varying pressure and air supply based upon said sensor measurements).
While Toyama teaches pumps (P1) and (P2), Toyama does not explicitly teach wherein the pumps are peristaltic pumps configured for driving fluid through the extension tube and comprising a pump base having a pressure shoe, and a rotatable head, the rotatable head including two or more compression elements arrayed therearound; further having a compressible tubular portion disposed between the distal end and the proximal end of the extension tube, the compressible tubular portion configured to be coupled to the pressure shoe and the rotatable head of the peristaltic pump such that operation of the peristaltic pump causes the rotatable head to rotate such that the two or more compression elements drive fluid from the aspiration lumen of the aspiration catheter through the extension tube from the distal end of the extension tube to the proximal end of the extension tube.
In related prior art, Jarnagin teaches a system for catheter-based aspiration system configured for placement within a blood vessel of a subject ([0004] wherein interventional catheters, like the system taught by Jarnagin, aspirate (remove) fluid, disease material, and/or particular debris, preventing material dislodging during the procedures or debris generated during the procedure from circulating in the blood stream). Jarnagin’s catheter-based aspiration system further comprises a peristaltic pump (Fig. 2 and Fig. 6) configured for driving fluid through the extension tube (at least partially defined by tubing (155)) and comprising a pump base (Fig. 2, (122)), having a pressure shoe (Fig. 2, (136)), and a rotatable head (Fig. 2, (120)), the rotatable head (120) including two or more compression elements arrayed therearound (Fig. 2, (124)); and, a compressible tubular portion (Fig. 6, (155)) disposed between the distal end and the proximal end of the extension tube (wherein tubing (155) is part of a longer extension tubing, as seen in Fig. 1), the compressible tubular portion (155) configured to be coupled to the pressure shoe (136) and the rotatable head (120) of the peristaltic pump (132), such that operation of the peristaltic pump (132) causes the rotatable head (120) to rotate such that the two or more compression elements (124) drive fluid from the aspiration lumen of the aspiration catheter through the extension tube from the distal end of the extension tube to the proximal end of the extension tube (Jarnagin [0036], wherein the rollers advance and pump fluids in the tubing).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the pump of Toyama, to be a peristaltic pump with a rotatable head having two or more compression elements and compressible tubular portion; all as taught by Jarnagin, for the motivation of having cam surfaces (of the two or more compression elements) which provide the desired extent of displacement of the sliding occlusion bed (pressure shoe, being displaced onto the compressible tubular portion), with a desired force, for reducing the load and enhancing the safety and pump operation of the pump assembly (Jarnagin [0008]).
Regarding Claim 2, Toyama and Jarnagin teaches the modified system of claim 1, wherein the two or more compression elements comprise two or more rollers (Jarnagin Fig. 2, wherein the compression elements are at least three rollers (124)).
Regarding Claim 3, Toyama and Jarnagin teaches the modified system of claim 1, wherein the two or more compression elements comprise two or more bumps (Jarnagin Fig. 2, (124)).
Regarding Claim 4, Toyama and Jarnagin teaches the modified system of claim 1, wherein the switch is configured to be located at a procedural area (Toyama Fig. 1, (16, 17) and [0094-0095] the air supply/water supply button (16) and suction operation button (17) are located on the proximal end of the aspiration catheter (1) (operation portion) handle (3)). Therefore pump operation can be controlled at the procedural area.
Regarding Claim 5, Toyama and Jarnagin teaches the modified system of claim 1, wherein the switch comprises a foot pedal (Toyama [0097] wherein the switch (31) is a foot pedal).
Regarding Claim 6, Toyama and Jarnagin teaches the modified system of claim 1, wherein the switch comprises a hand switch (Toyama Fig. 1, (16, 17) and [0094-0095] the air supply/water supply button (16) and suction operation button (17) are located on the proximal end of the aspiration catheter (1) (operation portion) handle (3)). Therefore the switch comprises a hand switch (16, 17).

Regarding Claim 7, Toyama and Jarnagin teaches the modified system of claim 1, wherein the controller (Toyama (32)) is configured to control the initiation of injection by the injection pump at the same time as the initiation of aspiration by the peristaltic pump (Toyama [0043] wherein the controller is activated by the switch (16, 17), thus initiation of the injection by the injection pump at the same time as the initiation of aspiration by the peristaltic pump can occur at the same time).
Regarding Claim 8, Toyama and Jarnagin teaches the modified system of claim 1, wherein the controller (Toyama (32)) is configured to stop the injection of the injection pump and stop the aspiration by the peristaltic pump at the same time (Toyama [0043] wherein the controller is activated by the switch (16, 17), thus stopping of the injection by the injection pump and stopping of aspiration by the peristaltic pump can occur at the same time).
Regarding Claim 9, Toyama and Jarnagin teaches the modified system of claim 1, wherein the controller (Toyama (32)) is configured to stop the injection of the injection pump at a first time, and configured to stop the aspiration by the peristaltic pump at a second time, after the first time (Toyama [0043] wherein the controller is activated by the switch (16, 17), thus stopping of the injection by the injection pump can occur at a first time and stopping of aspiration by the peristaltic pump can occur at a second time after the first time).
Regarding Claim 10, Toyama and Jarnagin teaches the modified system of claim 9. While Jarnagin [0035] teaches the controller can receive input (such as instructions) from a user, or the user can select from a variety of options on the user interface of the controller, Jarnagin doesn’t explicitly teach the controller includes options configured to delay the stoppage of the aspiration by the peristaltic pump by between about 0.01 second and about 1.00 second. However, the “configuration to delay the stoppage of the aspiration by the peristaltic pump by between about 0.01 second and about 1.00 second” is a result effective variable, as it would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify the controller options of Toyama and Jarnagin, to include an option to delay the stoppage of the aspiration by the peristaltic pump by between about 0.01 second and about 1.00 second, for the purpose of providing user control over the procedure and monitoring operation conditions (Jarnagin [0035]), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding Claim 11, Toyama and Jarnagin teaches the modified system of claim 1, wherein the controller is configured to stop rotation of the rotatable head of the peristaltic pump based at least in part on the first signal received from the first sensor related to a change in the characteristic of flow (Toyama [0040-0042] wherein the pump unit and pressure sensors (36, 37) are electrically connected to control circuit (32) varying pressure and air supply based upon said sensor measurements, therefore change in a characteristic of flow is being measured).
Regarding Claim 12, Toyama and Jarnagin teaches the modified system of claim 1, wherein the characteristic of flow comprises at least one of a pressure, a flow rate, or a flow velocity (Toyama [0040-0042] wherein the pump unit and pressure sensors (36, 37) are electrically connected to control circuit (32) varying pressure and air supply based upon said sensor measurements, therefore pressure is being varied).
Regarding Claim 13, Toyama and Jarnagin teaches the modified system of claim 1, wherein the first sensor comprises a pressure transducer (Toyama [0040-0042] wherein the pump unit and pressure sensors (36, 37) are electrically connected to control circuit (32)).
Regarding Claim 17, Toyama and Jarnagin teaches the modified system of claim 1, wherein the switch comprises an optical switch (Toyama [0032] wherein the (peripheral device) secondary controller controls the electric light source (21) for illuminating the procedural area via an illumination window (13), therefore has an optical switch).
Regarding Claim 18, Toyama and Jarnagin teaches the modified system of claim 1, wherein the switch comprises an on/off button (Toyama [0043] wherein the power circuit is used to tun on the pump unit, therefore can also be used to turn off the pump unit. Hence Toyama’s switch comprises an on/off means (button)).
Regarding Claim 19, Toyama and Jarnagin teaches the modified system of claim 1, wherein the controller is configured to stop rotation of the rotatable head of the peristaltic pump based at least in part on the first signal received from the first sensor related to a change in the characteristic of flow (Toyama [0040-0042] wherein the pump unit and pressure sensors (36, 37) are electrically connected to control circuit (32) varying pressure and air supply based upon said sensor measurements, therefore can also stop the peristaltic pump based on the first signal received from the first sensor related to a change in the characteristic of flow).

Regarding Claim 20, Toyama and Jarnagin teaches the modified system of claim 19, wherein the controller is configured to stop rotation of the rotatable head of the peristaltic pump such that a first compression element of the two or more compression elements occludes the extension tube at the compressible tubular portion (wherein in Jarnagin [0040] teaches the compressible tubular portion is pressed (occluded) by the compression elements in the occlusion bed (130)).
Regarding Claim 21, Toyama and Jarnagin teaches the modified system of claim 19, wherein the controller is configured to stop the operation of the injection pump based at least in part on the first signal received from the first sensor related to a change in the characteristic of flow (Toyama [0040-0042] wherein the pump unit and pressure sensors (36, 37) are electrically connected to control circuit (32) varying pressure and air supply based upon said sensor measurements, therefore can also stop the injection pump based on the first signal received from the first sensor related to a change in the characteristic of flow).
Regarding Claim 22, Toyama and Jarnagin teaches the modified system of claim 1, wherein the controller is configured to stop the operation of the injection pump based at least in part on the first signal received from the first sensor related to a change in the characteristic of flow (Toyama [0040-0042] wherein the pump unit and pressure sensors (36, 37) are electrically connected to control circuit (32) varying pressure and air supply based upon said sensor measurements, therefore can also stop the injection pump based on the first signal received from the first sensor related to a change in the characteristic of flow).

Regarding Claim 23, Toyama and Jarnagin teaches the modified system of claim 1, wherein the switch is configured for placement within a sterile field (Jarnagin [0005] wherein it is known in the art that a switch (intermediate control device) is often placed within a sterile field during a procedure).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Toyama (US 2008/0294008) in view of Jarnagin et al., (US 2013/0115120) as applied to Claim 1 above, and further in view of Jones et al., (US 2009/0005775).
Regarding Claim 14, Toyama and Jarnagin teaches the modified system of claim 1. While Toyama and Jarnagin teaches a first sensor, the combination doesn’t explicitly teach wherein the first sensor comprises and ultrasound sensor.
	In related prior art, Jones teaches a catheter system having an ultrasound transducer (Jones [0121] wherein an ultrasound transducer is used to monitor the procedure progress).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the first sensor of Toyama and Jarnagin, to include an ultrasound transducer, as taught by Jones, for the motivation of allowing the operator to locate the desired treatment area and determine when the vessel has been effectively treated (Jones [0121]).
Allowable Subject Matter
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  **Predicated upon the resolution of the double patenting rejection.
Regarding Claim 15, Toyama and Jarnagin and Jones teaches the modified system of claim 14. While the controller of Toyama and Jarnagin and Jones responds to signal output by the first sensor, the combination doesn’t explicitly teach wherein the controller is configured to count the number of times during a predetermined time period that a signal output by the ultrasound sensor surpasses a predetermined threshold amplitude.

Regarding Claim 16, Toyama and Jarnagin teaches the modified system of claim 1. However, the combination doesn’t explicitly teach wherein the first sensor is configured to sense a location between the peristaltic pump and the open distal end of the aspiration lumen when the compressible tubular portion is coupled to the pressure shoe and the rotatable head of the peristaltic pump.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDAH HUSSAIN whose telephone number is (571) 272-8612. The examiner can normally be reached on M-Th 7:00-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.H./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783